Case 4:19-cv-01106 Document 63 Filed on 11/12/19 in TXSD Page 1 of 1

(Rev. 04/18) ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS

TRANSCRIPT ORDER

1. NAME 2. PHONE NUMBER 3. DATE

Caroline Koch 813) 943-4454 11/8/2019

4. DELIVERY ADDRESS OR EMAIL 5. CITY 6. STATE 7. ZIP CODE
caroline.koch can.edu Chase MD 20815

8. CASE NUMBER 9, JUDGE DATES OF PROCEEDINGS

4: -11 10. FROM 1 19 11.TO 11 19

12. CASE NAME LOCATION OF PROCEEDINGS

M v. United States 13. CITY Houston 14. STATE Texas
15. ORDER FOR

APPEAL CRIMINAL CRIMINAL JUSTICE ACT [| BANKRUPTCY
NON-APPEAL CIVIL IN FORMA PAUPERIS OTHER Stay of Execution

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

PORTIONS DA PORTI
VOIR DIRE TESTIMONY (Specify Witness)
OPENING STATEMENT
OPENING STATEMENT (Defendant)
CLOSING ARGUMENT PRE-TRIAL PROCEEDING
CLOSING ARGUMENT (Defendant)
OPINION OF COURT
JURY INSTRUCTIONS OTHER (Specify)
SENTENCING
BAIL HEARING

17. ORDER

CATEGORY Gacludes Cesibed Copy to | FIRST COPY seeping
NO. OF COPIES
NO, OF COPIES
NO. OF COPIES
NO. OF COPIES

NO. OF COPIES

NO. OF COPIES

CERTIFICATION (18. & 19.)
By signing below, I certify that I will pay all charges

we Caroline M. Koch

19. DATE
11/8/2019

 

DISTRIBUTION: COURT COPY TRANSCRIPTION COPY ORDER RECEIPT ORDER COPY

   
